ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                        )
                                                   )
Leidos, Inc.                                       ) ASBCA No.         62260
                                                   )
Under Contract No. W911QX-16-C-0012 et al.         )

APPEARANCES FOR THE APPELLANT:                        Karen L. Manos, Esq.
                                                      Erin N. Rankin, Esq.
                                                       Gibson, Dunn & Crutcher LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Amelia R. Lister-Sobotkin, Esq.
                                                      Samuel W. Morris, Esq.
                                                       Trial Attorneys
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                              ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice, subject to
reinstatement only in the event the settlement is not consummated. Any request to
reinstate the appeal must be filed within 180 days of the date of this order.

      Dated: August 12, 2020




                                            DAVID B. STINSON
                                            Administrative Judge
                                            Armed Services Board
                                            of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62260, Appeal of Leidos, Inc.,
rendered in conformance with the Board’s Charter.

       Dated: August 12, 2020




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2